        Case 5:17-cv-04467-BLF Document 351-2 Filed 01/21/21 Page 1 of 5




 1
                                UNITED STATES DISTRICT COURT
 2
                               NORTHERN DISTRICT OF CALIFORNIA
 3
                                      (SAN JOSE DIVISION)
 4

 5
     FINJAN LLC, a Delaware Limited Liability   Case No. 5:17-cv-04467-BLF (VKD)
 6   Company,
                                                [PROPOSED] ORDER GRANTING
 7                Plaintiff,                    FINJAN LLC’S OMNIBUS
                                                ADMINISTRATIVE MOTION TO FILE
 8         v.                                   UNDER SEAL
 9
     SONICWALL INC., a Delaware Corporation,
10
                  Defendant.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                          Case No. 5:17-cv-04467 BLF (VKD)
                                                     [PROPOSED] ORDER GRANTING FINJAN
                                                      ADMIN. MOTION TO FILE UNDER SEAL
          Case 5:17-cv-04467-BLF Document 351-2 Filed 01/21/21 Page 2 of 5




 1          Plaintiff Finjan LLC’s Omnibus Administrative Motion to File Under Seal portions of

 2   Finjan LLC’s Motion to Preclude Trial Testimony from Stephen Becker, Ph.D and portions of

 3   Finjan LLC’s Motion To Preclude Trial Testimony Relating to Written Description was brought

 4   before this Court. Upon consideration of this motion and the supporting declaration of K. Nicole

 5   Williams filed in support of the motion, the Court finds that good cause and compelling reasons

 6   exist for sealing certain documents.

 7          Good cause and compelling reasons having been shown, the Court finds that there exist

 8   overriding confidentiality interests that overcome the right of public access to the record for the

 9   subject documents as follows:

10

11    ECF or       Document                     Portion(s) to Seal         Reason(s) for Sealing
      Exh. No.
12    ECF 348      Finjan LLC’s Motion          Highlighted portions       The highlighted portions of
                   To Preclude Trial            at page 2, lines 21-22;    this document reflect
13
                   Testimony Relating to        page 3, lines 16-19,       information SonicWall has
14                 Written Description          21-22; page 4, line 8      designated “Highly
                                                                           Confidential – Attorneys’
15                                                                         Eyes Only” pursuant to the
                                                                           Stipulated Protective Order
16                                                                         (ECF No. 68), and from
17                                                                         which confidential
                                                                           information regarding
18                                                                         SonicWall’s accused
                                                                           products could potentially
19                                                                         be discerned.
      Exh. A       Excerpts from the            Entirety                   This document reflects
20    (ECF         Expert Report of Dr.                                    information SonicWall has
21    348-2)       Avi Rubin Regarding                                     designated “Highly
                   Invalidity of U.S.                                      Confidential – Attorneys’
22                 Patent No. 8,225,408,                                   Eyes Only” pursuant to the
                   U.S. Patent No.                                         Stipulated Protective Order.
23                 7,975,305, U.S. Patent
                   No. 7,613,926 and U.S.
24
                   Patent No. 6,965,968
25                 dated September 4,
                   2020
26    Exh. B       Excerpts from the            Entirety                   This document was
      (ECF         Expert Report of Dr.                                    designated by SonicWall as
27    348-3)       Kevin Almeroth on                                       “Highly Confidential –
                   Invalidity of U.S.                                      Attorneys’ Eyes Only”
28
                                                           1         Case No. 5:17-cv-04467 BLF (VKD)
                                                               [PROPOSED] ORDER GRANTING FINJAN
                                                                ADMIN. MOTION TO FILE UNDER SEAL
        Case 5:17-cv-04467-BLF Document 351-2 Filed 01/21/21 Page 3 of 5




 1             Patent Nos. 6,154,844                               pursuant to the Stipulated
               and 8,141,154 dated                                 Protective Order.
 2             September 4, 2020
     Exh. C    Excerpts from the         Entirety                  This document was
 3
     (ECF      Expert Report of Dr.                                designated by SonicWall as
 4   348-4)    Patrick McDaniel                                    “Highly Confidential –
               Regarding the                                       Attorneys’ Eyes Only”
 5             Invalidity of the ’494                              pursuant to the Stipulated
               and ’780 Patents dated                              Protective Order.
 6             September 4, 2020
 7   Exh. D    Excerpt from the          Entirety                  This deposition transcript
     (ECF      Deposition Transcript                               was designated by
 8   348-5)    of Avi Rubin, Ph.D.                                 SonicWall as “Highly
               taken October 29, 2020                              Confidential” pursuant to
 9                                                                 the Stipulated Protective
                                                                   Order.
10
     Exh. F    Excerpt from the          Entirety                  This deposition transcript
11   (ECF      Deposition Transcript                               was designated by
     348-7)    of Patrick McDaniel,                                SonicWall as “Highly
12             Ph.D. taken October                                 Confidential – Attorneys’
               23, 2020                                            Eyes Only” pursuant to the
13                                                                 Stipulated Protective Order.
     ECF 350   Finjan LLC’s Motion       Highlighted portions      The highlighted portions of
14
               to Preclude Trial         at page 3, lines 21-24;   this document reflect
15             Testimony from            page 4, lines 9-11        information SonicWall has
               Stephen Becker, Ph.D.                               designated “Highly
16                                                                 Confidential – Attorneys’
                                                                   Eyes Only” pursuant to the
17                                                                 Stipulated Protective Order,
18                                                                 and from which confidential
                                                                   information regarding
19                                                                 SonicWall’s accused
                                                                   products could potentially
20                                                                 be discerned.
     Exh. A    Excerpts from the         Entirety                  This document was
21   (ECF      Expert Report of                                    designated by SonicWall as
22   350-2)    Stephen L. Becker,                                  “Confidential – Outside
               Ph.D. on Behalf of                                  Counsel Only” pursuant to
23             Defendant dated                                     the Stipulated Protective
               October 9, 2020                                     Order. Confidential
24                                                                 information regarding
                                                                   SonicWall’s accused
25                                                                 products could potentially
26                                                                 be discerned from this
                                                                   document.
27   Exh. B    Excerpts from the         Entirety                  This document was
     (ECF      Errata to Expert Report                             designated by SonicWall as
28   350-3)    of Stephen L. Becker,                               “Confidential – Outside
                                                    2         Case No. 5:17-cv-04467 BLF (VKD)
                                                        [PROPOSED] ORDER GRANTING FINJAN
                                                         ADMIN. MOTION TO FILE UNDER SEAL
        Case 5:17-cv-04467-BLF Document 351-2 Filed 01/21/21 Page 4 of 5




 1             Ph.D. on Behalf of                                  Counsel Only” pursuant to
               Defendant dated                                     the Stipulated Protective
 2             October 28, 2020                                    Order. Confidential
                                                                   information regarding
 3
                                                                   SonicWall’s accused
 4                                                                 products could potentially
                                                                   be discerned from this
 5                                                                 document.
     Exh. C    Excerpts from the          Entirety                 This deposition transcript
 6   (ECF      Deposition Transcript                               was designated by
 7   350-4)    of Stephen Becker,                                  SonicWall as “Confidential
               Ph.D. taken October                                 – Outside Counsel Eyes
 8             29, 2020                                            Only” pursuant to the
                                                                   Stipulated Protective Order,
 9                                                                 and from which confidential
                                                                   information regarding
10                                                                 SonicWall’s accused
11                                                                 products could potentially
                                                                   be discerned.
12   Exh. D    Excerpts from the          Entirety                 This document reflects
     (ECF      Expert Report of                                    information SonicWall has
13   350-5)    DeForest McDuff,                                    designated “Highly
               Ph.D. dated September                               Confidential – Attorneys’
14
               4, 2020                                             Eyes Only” pursuant to the
15                                                                 Stipulated Protective Order,
                                                                   and from which confidential
16                                                                 information regarding
                                                                   SonicWall’s accused
17                                                                 products could potentially
                                                                   be discerned.
18
     Exh. E    Plaintiff Finjan, Inc.’s   Entirety                 This document reflects
19   (ECF      Third Supplemental                                  information regarding
     350-6)    Objections and                                      Finjan’s internal business
20             Responses to                                        practices and licensing
               Defendant SonicWall,                                negotiations, which Finjan
21             Inc.’s First Set of                                 has designated “HIGHLY
22             Interrogatories (No. 6)                             CONFIDENTIAL –
               dated July 31, 2020                                 ATTORNEYS’ EYES
23                                                                 ONLY” under the Protective
                                                                   Order (ECF No. 68). Public
24                                                                 disclosure of this
                                                                   information would cause
25                                                                 harm to Finjan. See
26                                                                 Declaration of K. Nicole
                                                                   Williams in Support of
27                                                                 SonicWall’s Administrative
                                                                   Motion to File Under Seal
28                                                                 (“Williams Decl.”) ¶ 7.
                                                     3         Case No. 5:17-cv-04467 BLF (VKD)
                                                         [PROPOSED] ORDER GRANTING FINJAN
                                                          ADMIN. MOTION TO FILE UNDER SEAL
          Case 5:17-cv-04467-BLF Document 351-2 Filed 01/21/21 Page 5 of 5




 1                                                                          This document also reflects
                                                                            information SonicWall has
 2                                                                          designated “Highly
                                                                            Confidential – Attorneys’
 3
                                                                            Eyes Only” pursuant to the
 4                                                                          Stipulated Protective Order,
                                                                            and from which confidential
 5                                                                          information regarding
                                                                            SonicWall’s accused
 6                                                                          products could potentially
                                                                            be discerned.
 7
      Exh. F         Excerpts from the             Entirety                 This document was
 8    (ECF           Supplement to Expert                                   designated by SonicWall as
      350-7)         Report of Stephen L.                                   “Confidential – Outside
 9                   Becker on Behalf of                                    Counsel Only” pursuant to
                     Defendant dated                                        the Stipulated Protective
10                   December 22, 2020                                      Order. Confidential
11                                                                          information regarding
                                                                            SonicWall’s accused
12                                                                          products could potentially
                                                                            be discerned from this
13                                                                          document.
14
              The Court also finds that a substantial probability exists that the overriding confidentiality
15
     interests will be prejudiced absent sealing, the sealing is narrowly tailored, and no less restrictive
16
     means exist to achieve these overriding interests.
17
              IT IS THEREFORE ORDERED that Finjan’s Omnibus Administrative Motion to File
18
     Under Seal be, and hereby is, GRANTED with respect to the documents as set forth above.
19

20
     Dated:                                  By:
21
                                                      Hon. Beth Labson Freeman
22                                                    U.S. District Judge

23

24

25

26
27

28
                                                              4         Case No. 5:17-cv-04467 BLF (VKD)
                                                                  [PROPOSED] ORDER GRANTING FINJAN
                                                                   ADMIN. MOTION TO FILE UNDER SEAL
